Exhibit 10.1 EXECUTION VERSION THIRD AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT among SOVRAN SELF STORAGE, INC. and SOVRAN ACQUISITION LIMITED PARTNERSHIP and MANUFACTURERS AND TRADERS TRUST COMPANY and OTHER LENDERS WHICH ARE OR MAY BECOME PARTIES TO THIS CREDIT AGREEMENT and MANUFACTURERS AND TRADERS TRUST COMPANY, AS ADMINISTRATIVE AGENT with MANUFACTURERS AND TRADERS TRUST COMPANY, AS SOLE LEAD ARRANGER AND BOOKRUNNER SUNTRUST BANK, AS SYNDICATION AGENT and HSBC BANK USA, NATIONAL ASSOCIATION, AS DOCUMENTATION AGENT Dated as of June 25, 2008 TABLE OF CONTENTS Section Page §1. DEFINITIONS AND RULES OF INTERPRETATION 2 §1.1. Definitions. 2 §1.2. Rules of Interpretation. 25 §2. THE REVOLVING CREDIT FACILITY. 26 §2.1. Revolving Credit Loans. 26 §2.2. The Revolving Credit Notes. 26 §2.3. Interest on Revolving Credit Loans. 27 §2.4. Requests for Revolving Credit Loans. 27 §2.5. Conversion Options. 28 §2.6. Funds for Revolving Credit Loans. 29 §2.7. Repayment of the Revolving Credit Loans at Maturity. 30 §2.8. Optional Repayments of Revolving Credit Loans. 30 §2.9. Mandatory Repayments of Revolving Credit Loans. 31 §2.10. Optional Extension of Revolving Credit Loan Maturity Date. 31 §2.11. Increase of Commitment to Lend. 31 §3. THE TERM LOAN FACILITY. 32 §3.1. Commitment to Lend. 32 §3.2. The Term Notes. 33 §3.3. Interest on Term Loan. 33 §3.4. Conversion Options. 33 §3.5. Repayment of the Term Loan at Maturity. 33 §3.6. Optional Repayments of Term Loan. 34 §4. CERTAIN GENERAL PROVISIONS. 34 §4.1 Fees. 34 §4.2. Funds for Payments. 34 §4.3. Computations. 36 §4.4. Inability to Determine LIBOR Rate. 36 §4.5. Illegality. 36 §4.6. Additional Costs, Etc. 36 §4.7. Capital Adequacy. 38 §4.8. Certificate. 38 §4.9. Indemnity. 38 §4.10. Interest During Event of Default; Late Charges. 39 §4.11. Concerning Joint and Several Liability of the Borrowers. 39 §4.12 Interest Limitation. 40 §4.13. Reasonable Efforts to Mitigate. 41 §4.14. Replacement of Lenders. 41 §5. LETTERS OF CREDIT. 42 §5.1. Commitment to Issue Letters of Credit. 42 §5.2 Letter of Credit Applications. 42 §5.3 Terms of Letters of Credit. 42 §5.4 Reimbursement Obligations of Lenders. 43 §5.5 Participations of Lenders. 43 §5.6 Reimbursement Obligation of the Borrowers. 43 §5.7 Letter of Credit Payments. 44 §5.8 Obligations Absolute. 44 §5.9 Reliance by Issuer. 45 §5.10 Letter of Credit Fees. 45 §6. GUARANTIES. 46 §7. REPRESENTATIONS AND WARRANTIES. 46 §7.1. Authority; Etc. 46 §7.2. Governmental Approvals. 48 §7.3. Title to Properties; Leases. 48 §7.4. Financial Statements. 49 §7.5 Fiscal Year. 49 §7.6. Franchises, Patents, Copyrights, Etc. 49 §7.7. Litigation. 49 §7.8. No Materially Adverse Contracts, Etc. 50 §7.9. Compliance With Other Instruments, Laws, Etc. 50 §7.10. Tax Status. 50 §7.11. No Event of Default; No Materially Adverse Changes. 51 §7.12. Investment Company Act. 51 §7.13. Absence of UCC Financing Statements, Etc. 51 §7.14. Absence of Liens. 51 §7.15. Certain Transactions. 51 §7.16. Employee Benefit Plans. 51 §7.16.1. In General. 51 §7.16.2. Terminability of Welfare Plans. 52 §7.16.3. Guaranteed Pension Plans. 52 §7.16.4. Multiemployer Plans. 52 §7.17. Regulations U and X. 52 §7.18. Environmental Compliance. 53 §7.19. Subsidiaries. 54 §7.20. Loan Documents 54 §7.21. REIT Status. 55 §7.22. Subsequent Guarantors. 55 §7.23. Trading Status. 55 §8. AFFIRMATIVE COVENANTS OF THE BORROWERS AND THEGUARANTORS. 55 §8.1. Punctual Payment. 55 §8.2. Maintenance of Office. 55 §8.3. Records and Accounts. 55 §8.4. Financial Statements, Certificates and Information. 55 §8.5. Notices 57 §8.6. Existence of SALP, Holdings and Subsidiary Guarantors; Maintenance of Properties. 59 §8.7. Existence of Sovran; Maintenance of REIT Status of Sovran; Maintenance of Properties 60 §8.8. Insurance 61 §8.9. Taxes 61 §8.10. Inspection of Properties and Books; Confidentiality 61 §8.11. Compliance with Laws, Contracts, Licenses, and Permits 62 §8.12. Use of Proceeds 62 §8.13. Acquisition of Unencumbered Properties 62 §8.14. Additional Guarantors; Solvency of Guarantors 63 §8.15. Further Assurances 63 §8.16. Intentionally Omitted 63 § 8.17. Environmental Indemnification 63 §8.18. Response Actions 64 §8.19. Environmental Assessments 64 §8.20. Employee Benefit Plans 64 §8.21. No Amendments to Certain Documents 64 §8.22. Exclusive Credit Facility 65 §8.23. Management 65 §8.24. Financial Covenants under Note Purchase Agreement 65 §9. CERTAIN NEGATIVE COVENANTS OF THE BORROWERS AND THEGUARANTORS 65 §9.1. Restrictions on Indebtedness 66 §9.2. Restrictions on Liens, Etc 67 §9.3. Restrictions on Investments 68 §9.4. Merger, Consolidation and Disposition of Assets 70 §9.5. Sale and Leaseback 71 §9.6. Compliance with Environmental Laws 71 §9.7. Distributions 72 §9.8. Employee Benefit Plans 72 §9.9. Fiscal Year 73 §9.10. Negative Pledge 73 §10. FINANCIAL COVENANTS OF THE BORROWERS 73 §10.1. Leverage Ratio 73 §10.2. Secured Indebtedness 73 §10.3. Tangible Net Worth 73 §10.4. Debt Service Coverages 74 §10.5. Unimproved Land 74 §10.6. Construction-in-Process 74 §10.7. Promissory Notes 74 §10.8. Unimproved Land, Construction-in-Process and Notes 74 §10.9. Joint Venture Ownership Interest 74 §10.10. Unhedged Variable Rate Debt 74 §10.11. Unsecured Indebtedness 74 §10.12. Unencumbered Property Debt Service Coverage 75 §10.13. Covenant Calculations 75 §11. CONDITIONS TO THE RESTATEMENT DATE 76 §11.1. Loan Documents 76 §11.2. Certified Copies of Organization Documents 76 §11.3. Resolutions 76 §11.4. Incumbency Certificate; Authorized Signers 76 §11.5. Intentionally Omitted 76 §11.6. Certificates of Insurance 76 §11.7. Intentionally Omitted 77 §11.8. Opinion of Counsel Concerning Organization and Loan Documents 77 §11.9. Tax and Securities Law Compliance 77 §11.10. Guaranties 77 §11.11. Certifications from Government Officials 77 §11.12. Proceedings and Documents 77 §11.13. Fees 77 §11.14. Compliance Certificate 77 §11.15. Existing Indebtedness 78 §11.16. Subsequent Guarantors 78 §11.17. No Material Adverse Effect 78 §11.18. Other Information 78 §12. CONDITIONS TO ALL BORROWINGS 78 §12.1. Representations True; No Event of Default; Compliance Certificate 78 §12.2. No Legal Impediment 78 §12.3. Governmental Regulation 78 §13. EVENTS OF DEFAULT; ACCELERATION; ETC 79 §13.1. Events of Default and Acceleration 79 §13.2. Termination of Commitments 81 §13.3. Remedies 82 §13.4. Distribution of Proceeds 82 §14. SET OFF 83 §15. THE AGENTS 84 §15.1. Authorization 84 §15.2. Employees and Agents 84 §15.3. No Liability 84 §15.4. No Representations 84 §15.5. Payments 85 §15.6. Holders of Notes 86 §15.7. Indemnity 86 §15.8. Agents as Lenders 86 §15.9. Notification of Defaults and Events of Default 86 §15.10. Duties in the Case of Enforcement 86 §15.11. Successor Agents 87 §15.12. Notices 87 §15.13. Administrative Agent May File Proofs of Claim 88 §16. EXPENSES 88 §17. INDEMNIFICATION 89 §18. SURVIVAL OF COVENANTS, ETC 90 §19. ASSIGNMENT; PARTICIPATIONS; ETC. 91 §19.1. Successors and Assigns Generally 91 §19.2. Assignments by Lenders 91 §19.3. Register 92 §19.4. Participations 93 §19.5. Limitation upon Participant Rights 93 §19.6. Certain Pledges 93 §19.7. No Registration 93 §19.8. Disclosure 94 §19.9. Syndication 94 §20. NOTICES, ETC 94 §21. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE 95 §22. HEADINGS 95 §23. COUNTERPARTS. 95 §24. ENTIRE AGREEMENT, ETC. 95 §25. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS. 95 §26. CONSENTS, AMENDMENTS, WAIVERS, ETC. 96 §27. SEVERABILITY 97 §28. USA PATRIOT ACT NOTICE 97 §29. TRANSITIONAL ARRANGEMENTS 97 §29.1. Existing Credit Agreement Superseded 97 §29.2. Return and Cancellation of Notes 98 §29.3. Interest and Fees Under Superseded Agreement 98 (i) EXHIBITS A-1 Form of Revolving Credit Note A-2 Form of Term Loan Note B Form of Subsidiary Guaranty C Form of Revolving Credit Loan Request D-1 Form of Compliance Certificate (Loan Request) D-2 Form of Compliance Certificate (Sovran Financial Statements) D-3 Form of Compliance Certificate (SALP Financial Statements D-4 Form of Compliance Certificate (Incurrence of Indebtedness) D-5 Form of Compliance Certificate (Merger, Consolidation or Reorganization) D-6 Form of Compliance Certificate (Disposition of Unencumbered Property) D-7 Form of Compliance Certificate (Closing Condition) E Form of Assignment and Assumption Agreement F Form of Notice of Continuation/Conversion (ii) Schedules to Revolving Credit Agreement SCHEDULE 1.2 Lenders' Commitments SCHEDULE 7.1(b) Capitalization SCHEDULE 7.3(a) Unencumbered Properties SCHEDULE 7.3(c) Partially Owned Real Estate Companies SCHEDULE 7.7 Litigation SCHEDULE 7.15 Certain Transactions SCHEDULE 7.18 Environmental Matters SCHEDULE 7.19 Subsidiaries SCHEDULE 9.3(d) Existing Investments (iii) THIRD AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT This THIRD AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT is made as of the 25th day of June, 2008, by and among SOVRAN SELF STORAGE, INC., a Maryland corporation ("Sovran") and SOVRAN ACQUISITION LIMITED PARTNERSHIP, a Delaware limited partnership ("SALP", and together with Sovran, collectively referred to herein as the "Borrowers" and individually as a "Borrower"), each with a principal place of business at 6467 Main Street, Williamsville, New York 14221, MANUFACTURERS AND TRADERS TRUST COMPANY, a national banking association having a place of business at One Fountain Plaza, Buffalo, New York, 14203 (together with its successors and assigns, "M&T Bank"), and the other lending institutions listed on Schedule 1.2 hereto or which may become parties hereto pursuant to §19 (individually, a "Lender" and collectively, the "Lenders"), MANUFACTURERS AND TRADERS TRUST COMPANY, as administrative agent for itself and the other Lenders (together with its successors and assigns, the "Administrative Agent"), SUNTRUST BANK ("Syndication Agent"), as syndication agent for itself and the other Lenders, and HSBC BANK USA, NATIONAL ASSOCIATION ("Documentation Agent"), as documentation agent. RECITALS A.The Borrowers are primarily engaged in the business of owning, purchasing, developing, constructing, renovating and operating self storage facilities in the United States primarily known as "Uncle Bob's Self Storage". B.Sovran is a limited partner of SALP, holds in excess of 96% of the partnership interests in SALP, conducts all or substantially all of its business through SALP, and is qualified to elect REIT status for income tax purposes.Sovran Holdings, Inc., a Delaware corporation ("Holdings"), is a wholly-owned Subsidiary of Sovran and the sole general partner of SALP and has agreed to guaranty the obligations of the Borrowers hereunder. C.Pursuant to that certain Second Amended and Restated Revolving Credit and Term Loan Agreement, by and among the Borrowers, Bank of America, N.A., as Administrative
